                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

VOLKERT, INC.,                                    )
                                                  )
        Plaintiff,                                )
                                                  )       Case No. 3:18-cv-01344
v.                                                )
                                                  )       JUDGE CAMPBELL
FINANCIAL TECHNOLOGY CORP.,                       )       MAGISTRATE JUDGE HOLMES
                                                  )
        Defendant.                                )

                                                      ORDER

       Pending before the Court is a Report and Recommendation from the Magistrate Judge, (Doc. No.

55), recommending that Plaintiff’s motion for a determination that this Court may exercise subject matter

jurisdiction (Doc. No. 43) be denied and this action be dismissed without prejudice. After limited

discovery to address the issue of diversity jurisdiction, the Magistrate Judge found that both the Plaintiff

and Defendant are citizens of Alabama. The Magistrate Judge, therefore, concluded that complete

diversity does not exist and the Court does not have subject matter jurisdiction to hear the case.

       The Report and Recommendation advised the parties that any objections to the Magistrate Judge’s

findings were to be filed within fourteen days of service (Doc. No. 55 at 6-7). No objections were filed.

       The Court has reviewed the Report and Recommendation (Doc. No. 55) and concludes that it

should be ADOPTED and APPROVED. Accordingly, Plaintiff’s motion (Doc. No. 43) is DENIED and

the above captioned case is DISMISSED WITHOUT PREJUDICE.

       The Clerk is directed to close the file.

       It is so ORDERED.

                                                        _________________________________
                                                        WILLIAM L. CAMPBELL, JR.
                                                        UNITED STATES DISTRICT JUDGE
